DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (WO 2015/111740 A1 and hereinafter using, as a translation, corresponding US 2016/0380263 A1 as cited in the IDS mailed on 07/15/2021).
Regarding claim 1, Nakayama teaches a positive electrode active material for non-aqueous electrolyte secondary batteries ([0007] & [0114]-[0119]), comprising: primary particles of a lithium nickel composite oxide represented by LizNi1-x-y-CoxMyO2 (0.95≤z≤1.03, 0<x≤0.2, 
Regarding claim 4, Nakayama teaches the positive electrode active material of claim 1, wherein the LiAl compound is LiAlO2 ([0040]).
Regarding claim 17, Nakayama teaches a non-aqueous electrolyte secondary battery comprising a positive electrode containing the positive electrode active material of claim 1 ([0006]-[0007], [0088] & [0114]-[0119]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (WO 2015/111740 A1 and hereinafter using, as a translation, corresponding US 2016/0380263 A1)
Regarding claim 2, Nakayama teaches the positive electrode active material of claim 1, wherein an amount of Al contained in the LiAl compound being preferably 0.1 atom% to 3 atom% with respect to total number of atoms of Ni, Co and M contained in the lithium nickel composite oxide of the primary particles ([0040]-[0042]) which overlaps with the presently claimed range of 0.01 atom% to 0.5 atom%.
Regarding claim 3, Nakayama teaches the positive electrode active material of claim 1, wherein an amount of W contained in the LiW compound being preferably 0.1 atom% to 3 atom% with respect to total number of atoms of Ni, Co and M contained in the lithium nickel composite oxide of the primary particles ([0040]-[0042]) which overlaps with the presently claimed range of 0.01 atom% to 0.5 atom%.
Regarding claim 18, Nakayama teaches the positive electrode active material of claim 2, wherein an amount of W contained in the LiW compound being preferably 0.1 atom% to 3 atom% with respect to total number of atoms of Ni, Co and M contained in the lithium nickel composite oxide of the primary particles ([0040]-[0042]) which overlaps with the presently claimed range of 0.01 atom% to 0.3 atom%.
Regarding claim 19, Nakayama teaches the positive electrode active material of claim 2, wherein the LiAl compound is LiAlO2 ([0040]).

Claims 5-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (WO 2015/111740 A1 and hereinafter using, as a translation, corresponding US 2016/0380263 A1) in view of Yokoyama (WO 2015/163273 A1 as cited in the IDS mailed on 02/28/2020 and hereinafter using, as a translation, corresponding US 2017/0054147 A1). 
Regarding claim 5, Nakayama as modified by Yokoyama teaches the positive electrode active material of claim 1 but is silent as to the LiW compound being at least one of (Li2WO4)7(H2O)4, Li--2WO4, and Li4WO5.									Yokoyama teaches a positive electrode active material comprising: primary particles of a lithium nickel composite oxide represented by LizNi1-x-y-CoxMyO2 (0.95≤z≤1.03, 0<x≤0.2, 0<y≤0.1, x+y ≤ 0.2, and M is Mn, Al or Mg; and secondary particles configured by aggregating the primary particles, wherein a LiW compound such as Li--2WO4 or Li4WO5 is provided on surfaces of the primary particles ([0031] & [0096]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form LiW compound such as Li--2WO4 or Li4WO5 on surface of the primary particles in view of increasing the lithium ion conductivity and efficiently reducing reaction resistance as taught by Yokoyama ([0096]).	
Regarding claim 6, Nakayama as modified by Yokoyama teaches the positive electrode active material of claim 1 but is silent as to a crystallite diameter that is calculated from a peak of a (0003) surface in a X-ray diffraction (XRD) of the lithium nickel composite oxide being 1350 A to 1500 A. However, Nakayama teaches a positive electrode active material having substantially the same structure (i.e secondary particle formed by aggregating a plurality of primary particles, wherein the secondary particle has a coating layer which can comprise a LiW compound and a LiAl compound) and composition (i.e lithium nickel composite oxide primary particles and coating layer with significantly overlapping compositions). Furthermore, the method of producing the positive active material of Nakayama as modified by step (b) of Yokoyama (described in more detail in the rejection of claims 7-16 & 20) is also substantially identical to the method of producing the presently claimed positive electrode active material of prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. See MPEP 2112.01 II.   
Regarding claims 7 & 10-15, Nakayama teaches the production method for positive electrode active material for non-aqueous electrolyte secondary batteries containing a lithium nickel composite oxide ([0007] & [0114]-[0119]), the method comprising process (a) to (d) below in order: 												(a) a process of mixing a nickel composite oxide containing nickel, cobalt, and at least one type selected from Mg, Al and Mn, and a lithium compound such as lithium hydroxide or lithium carbonate, and then, of firing the compounds in a temperature range of preferably 700°C to 850°C (which overlaps with the presently claimed range of 720°C to 770°C) in an oxidizing atmosphere, and thus, of preparing a fired powder of a lithium nickel composite oxide that is represented by LizNi1-x-y-CoxMyO2 (0.95≤z≤1.03, 0<x≤0.2, 0<y≤0.1, x+y ≤ 0.2, and M is Mn, Al or Mg; and contains primary particles and secondary particles configured by aggregating the primary particles (Table 1: Examples 2-3; [0023]-[0025] & [0066]-[0071]).				(c) a process of adding an aluminum compound such as aluminum oxide and a tungsten 
Regarding claim 8, Nakayama as modified by Yokoyama teaches the method of claim 7. Nakayama further teaches wherein an amount of Al contained in the aluminum compound being preferably 0.1 atom% to 3 atom% with respect to total number of atoms of Ni, Co and M contained in the lithium nickel composite oxide of the primary particles ([0040]-[0042]) which overlaps with the presently claimed range of 0.01 atom% to 0.5 atom%.
Regarding claim 9, Nakayama as modified by Yokoyama teaches the method of claim 7. Nakayama further wherein an amount of W contained in the tungsten compound being preferably 0.1 atom% to 3 atom% with respect to total number of atoms of Ni, Co and M contained in the lithium nickel composite oxide of the primary particles ([0040]-[0042]) which overlaps with the presently claimed range of 0.01 atom% to 0.3 atom%.
Regarding claim 16, Nakayama as modified by Yokoyama teaches the method of claim 7. Nakayama further teaches wherein the coating material used to form the LiW compound can be any of oxides, hydroxides, carbonates, nitrates, sulfates, halides, oxalates and alkoxides can be used, among which oxides are preferable ([0040] & [0072]). Thus, it would have been obvious to one of ordinary skill in the art to use tungsten oxide as a coating material form the LiW compound on the surface of the primary particles.
Regarding claim 20, Nakayama as modified by Yokoyama teaches the method of claim 8. Nakayama further teaches wherein an amount of W contained in the tungsten compound being preferably 0.1 atom% to 3 atom% with respect to total number of atoms of Ni, Co and M contained in the lithium nickel composite oxide of the primary particles ([0040]-[0042]) which overlaps with the presently claimed range of 0.01 atom% to 0.3 atom%.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727